IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40238

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 511
                                                )
       Plaintiff-Respondent,                    )     Filed: May 23, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
CRICKETT RACHEL RAY,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for felony possession of marijuana, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Crickett Rachel Ray was convicted of felony possession of marijuana, Idaho Code § 37-
2732(e). The district court sentenced Ray to a unified term of five years, with a minimum period
of confinement of two years, suspended the sentence and placed Ray on supervised probation for
two years with the condition that she successfully complete the Drug Court Program. Two
weeks later, Ray violated her probation and consequently was not accepted into the Drug Court
Program. The district court revoked probation and ordered execution of the underlying sentence.
Ray appeals, contending that the district court abused its discretion in failing to sua sponte
reduce her sentence upon revocation of probation.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ray’s judgment of conviction and sentence are affirmed.




                                                   2